OPINION — AG — ** GOVERNOR — EXECUTIVE ORDERS ** IT IS LEGALLY PERMISSIBLE FOR THE GOVERNOR, PURSUANT TO AN EXECUTIVE ORDER, TO PLACE GOVERNMENTAL DEPARTMENTS AND AGENCIES UNDER THE MERIT SYSTEM OF PERSONNEL BOARD SO LONG AS SUCH DEPARTMENTS AND AGENCIES ARE 'NOT' ENUMERATED IN THE UNCLASSIFIED SERVICE PURSUANT TO 74 O.S. 803 [74-803] AND 74 O.S. 803.1 [74-803.1] . THE MERIT SYSTEM WAS INTENDED TO SUPERSEDE AND REPEAL AS A MATTER OF LAW CONFLICTING LAWS RELATING TO THE HIRING OF PERSONNEL FOR THE DEPARTMENTS AND AGENCIES COVERED BY THE ACT. HOWEVER, THE DEPARTMENTS AND AGENCIES RETAIN CERTAIN RIGHT TO DETERMINE WHAT POSITIONS ARE TO BE CREATED WITHIN THEIR STAFF IF SUCH SUCH DISCRETION HAS BEEN GRATED BY STATUTE. (AUTHORITY, JURISDICTION, STANDARDS) CITE: 82 O.S. 864 [82-864], 75 O.S. 22 [75-22] [75-22], 74 O.S. 839 [74-839] (MIKE D. MARTIN)